                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                     CIVIL CASE NO. 1:18-cv-00280-MR-DLH


MICHAEL G. CAPPS,               )
                                )
                    Plaintiff,  )
                                )
         vs.                    )                ORDER
                                )
                                )
THE OCONEE COUNTY SHERIFF’S )
DEPARTMENT, et al.,             )
                                )
                    Defendants. )
_______________________________ )

       THIS MATTER is before the Court sua sponte.

       The Plaintiff, who is proceeding pro se, initiated this action on October

2, 2018. While the Complaint is inartfully pleaded, it appears that the Plaintiff

is attempting to assert claims arising out of an encounter he had in Seneca,

South Carolina, with members of the Oconee County Sheriff’s Department

on January 15, 2017.       [Doc. 1].   None of the events described in the

Complaint appear to have occurred in the Western District of North Carolina,

and all the named Defendants are alleged to be residents of South Carolina.

[Id. at 7].

       The Plaintiff has filed a similar action based on the same series of

events, and that action is currently pending in the United States District Court
for the District of South Carolina. See Capps v. Oconee County Sheriff’s

Office, No. 8:18-cv-01434-DCC-KFM (filed May 25, 2018). Title 28 of the

United States Code, Section 1404(a) provides that a district court “may

transfer any civil action to any other district . . . where it might have been

brought” for the convenience of the parties and witnesses and in the interest

of justice. 28 U.S.C. § 1404(a). Upon review of the Plaintiff’s Complaint, the

Court concludes that the Plaintiff could have brought this action in the District

of South Carolina. The Court further concludes that the convenience of the

parties and the interest of justice would be served by transferring this matter

to the District of South Carolina where the Plaintiff’s other action is currently

pending.

      Accordingly, IT IS, THEREFORE, ORDERED that this case is hereby

TRANSFERRED to the United States District Court for the District of South

Carolina for such further proceedings as are deemed necessary.

      IT IS SO ORDERED.

                              Signed: October 3, 2018




                                           2
